Citation Nr: 0218425	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had active service prior to World War II from 
September 1941 to December 1941.  He was in beleaguered 
status from December 1941 to April 1942.  The veteran was 
held as a prisoner of war (POW) from April 10-15, 1942.  
From February 1945 to April 1945 the veteran was in the 
recognized guerilla service.  From April 1945 to June 1946 
the veteran served in the Regular Philippine Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, The Republic of the Philippines, which 
denied the veteran's claim for service connection for 
bronchial asthma.  The veteran filed a timely appeal to 
this adverse determination.

When this matter was previously before the Board in March 
2001 it was remanded to the RO for further development, to 
include furnishing the veteran with a VA medical 
examination, which has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran maintains that his bronchial asthma 
preexisted his military service, but was aggravated 
therein.

3.  The veteran was held as a prisoner of war of the 
Japanese government from April 10 to April 15, 1942, 
during which time he participated in the Bataan Death 
March.

4.  The veteran has credibly asserted that his preexisting 
asthma became symptomatic during the Bataan Death March.







CONCLUSION OF LAW

Aggravation of the veteran's preexisting bronchial asthma 
in service is established as a matter of law.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.306(b)(2)  (2002); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for bronchial asthma, as well as notice of the 
specific legal criteria necessary to substantiate this 
claim.  The Board concludes that discussions as contained 
in the initial rating decision dated in September 1999, in 
the statement of the case (SOC) issued in February 2000, 
in the supplemental statement of the case (SSOC) issued in 
October 2002, in the Board remand dated in March 2001, and 
in correspondence to the veteran have provided him with 
sufficient information regarding the applicable 
regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter 
to the veteran dated in April 2001, the RO specifically 
provided the veteran with detailed information about the 
new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. 
§ 5103, and the duty to assist claimants under 38 U.S.C.A. 
§ 5103A.  The RO described the evidence needed to 
establish the veteran's service connection claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and further plainly shows through his statements 
and submissions of evidence that he understands the nature 
of the evidence needed to substantiate his claim.  As the 
RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA 
and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
military personnel records, several post-service private 
treatment notes and medical statements, VA outpatient 
treatment notes and examination reports, statements from 
fellow soldiers who served with the veteran, and several 
personal statements made by the veteran in support of his 
claim.  At the time of a VA respiratory examination in 
September 2002, the veteran underwent diagnostic testing, 
including pulmonary function tests and chest x-rays, the 
results of which have been associated with the veteran's 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Pertinent Laws and Regulations 

In reviewing the veteran's claim for service connection 
for bronchial asthma, the Board initially notes that, 
during the course of the adjudication of this claim, the 
veteran has clarified that he is seeking service 
connection for bronchial asthma not on a direct basis, but 
rather on the basis of aggravation of a preexisting 
disability. For example, in his notice of disagreement 
(NOD), received by VA in October 1999, he indicated "I beg 
to disagree insofar as the findings on Bronchial Asthma is 
concerned.  It bears emphasis that I had that ailment even 
before World War II but only to a mild extent, but this 
was aggravated by my military service during that war."  
Similarly, in a statement received by VA in October 2002, 
the veteran indicated that "I respectfully submit that the 
main issue up for consideration is not the service 
connection for bronchial asthma but, as stated with 
certainty beyond doubt, whether my bronchial asthma was 
aggravated by the rigors of military service during the 
Second World War."  Therefore, the Board shall address 
only the issue of whether the veteran's preexisting 
bronchial asthma was aggravated during the veteran's 
military service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  
Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural  progress of the disease.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 2002); C.F.R. § 3.306(a) (2002). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A 
temporary worsening of symptoms of a disability subject to 
exacerbation is not indicative of an increase in the 
severity of the underlying disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

Therefore, in deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and 
then whether this worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

In addition, with regard to the provisions for 
establishing service connection of a disability based on 
aggravation noted above, due regard will be given the 
places, types, and circumstances of service, and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of 
symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the 
enemy or following status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 
3.306(b)(2).  The United States Court of Appeals for the 
Federal Circuit has held that service connection of a 
disability based on aggravation may be established for 
such veterans by symptoms indicative of a temporary 
increase in the severity of the preexisting condition as 
well as those indicative of a more permanent change in the 
condition.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 11, 
2002).

Factual Background 

A review of the veteran's service medical records reveals 
that these documents consist primarily of an Affidavit for 
Philippine Army Personnel dated in January 1946.  The 
affidavit provided a chronological record of his 
activities from his induction to the date of processing.  
At that time, the veteran reported that between September 
and November 1941 he was at the Field Medical Service 
School at Ft. McKinley.  When describing the period he was 
a POW, he stated that he was sick with malaria and 
dysentery, but his chronological record lacks any 
reference to asthma.  When requested to make a 
chronological record of wounds and illnesses incurred from 
December 8, 1941, to the date he was returned to military 
control, again the veteran stated that he had malaria and 
dysentery from April 1942 through December 1942, but again 
he made no mention of asthma.  The service medical records 
contain one February 1942 record of treatment that is 
negative for asthma complaints or diagnosis.

The original claim for compensation benefits, received by 
VA in November 1997, reflects the veteran's report that he 
had asthma from September 1941 to the time of his 
discharge.  He reported his earliest post-service medical 
treatment for asthma was in 1958.

A January 1994 report from Charlene Young, M.D., a 
physician at the Toronto-Bayview Regional Cancer Centre, 
primarily related to treatment for another condition, but 
contains a recorded medical history that the veteran had 
experienced asthma since childhood.  It was also noted 
that the veteran had not required medication for asthma 
for many months.

Post-service medical records confirm that the veteran has 
a current diagnosis of bronchial asthma.  For example, in 
a medical certificate dated November 1997, the veteran's 
family physician, Francisco C. Perez, M.D., stated that 
the veteran had been under his medical care since 1958 for 
treatment of "chronic bronchial asthma with acute 
exacerbations every now and then which was aggravated by 
inclement weather (i.e. caught by the rain frequently and 
subjected to stresses due to the nature of his work then) 
resulting to the provocation of an asthmatic attack."  Dr. 
Perez also stated in an undated handwritten note, received 
by VA In March 1998, that he treated the veteran's illness 
with bronchodilators and the veteran responded very well 
to treatment.  His difficulty breathing and his wheezing 
sounds reportedly faded away.  The bronchial asthma 
recurred only when the veteran was exposed to stress and 
warm weather.

In a letter dated in March 1998, the veteran's son, a 
physician, stated that he had treated the veteran since 
1984 and was monitoring the veteran's asthma attacks that 
were occurring at night.  He noted that symptoms of the 
night attacks included coughing, eventually leading to 
difficulty breathing and wheezing.  He also indicated that 
the veteran was taking bronchodilators and sometimes oral 
steroids when symptoms became extreme.  Treatment 
reportedly provided relief for one to three months.  

The veteran's son also mentioned that the veteran had 
received care from Dr. Manuel Patron at the National 
Kidney Institute, but in context it appears that Dr. 
Patron's treatment was for prostate cancer.  In any case, 
the Board observes that in a Board remand dated in March 
2001, the RO was instructed to inquire of the veteran 
whether Dr. Patron's records were pertinent to the 
diagnosis or treatment of his bronchial asthma.  In a 
letter dated in April 2001, the RO told the veteran that 
"If Dr. Manuel Patron ever treated you for bronchial 
asthma, you should complete a VA Form 21-4142 to authorize 
the release of his records of your treatment."  In a 
response from the veteran to this letter received later 
that same month, the veteran discussed the physicians who 
had treated him for his asthma, but did not mention Dr. 
Patron as one of those physicians.  In addition, to date 
he has not returned a completed VA Form 21-4142 in favor 
of Dr. Patron.  

In October 1999, VA received a second statement from the 
veteran's son, in the form of a signed affidavit, in which 
he attested to the fact that the veteran had had an attack 
of bronchial asthma in September 1999, at which time he 
began treating the veteran with terbutaline, guaifenesin, 
amoxicillin, salbutamol and nocturnal nebulization.

In November 1999, VA received an affidavit signed in 
October 1999 by Fraterno Manfori, D.D., who had active 
service during World War II and was acquainted with the 
veteran at that time.  In his statement, Dr. Manfori 
stated that he witnessed the veteran suffering from 
"bronchial asthma" to a moderate degree prior to World War 
II, and that this ailment was aggravated by the rigors of 
war, inclement weather and hardships.

In a second affidavit signed in October 1999, [redacted], 
another World War II veteran who knew the claimant during 
the war, stated after being sworn that he visited the 
claimant in January 1942.  At that time the claimant was 
at the Clearing Station of 41 Medical Battalion, 41st 
Division in the bivouac area.  Mr. [redacted] indicated that 
when visited the claimant, he found him suffering from 
"bronchial asthma."  He also observed the claimant having 
difficulty breathing and hardly being able to speak.

At the veteran's request, in May 1999 he underwent a VA 
POW protocol examination.  In the Former POW Military 
History, completed by the veteran in May 1999, the veteran 
indicated that he was taken prisoner by the Japanese on 
April 9, 1942, and was forced to join the Bataan Death 
March.  He stated that during this march, he suffered 
from, among other things, "asthma seizures," and had 
suffered from a recurrent asthma ailment ever since.  A VA 
Social Work Survey was also completed as part of the POW 
protocol examination, at which time the veteran again 
reported that his asthma had started in service, in 
particular during the Bataan Death March, and that it had 
continued until the present time.

At the time of the actual examination, conducted in May 
1999, the examiner indicated that, in reference to the 
veteran's chest, he had limits in activity, such as 
walking long distances and going up stairs.  However, the 
examiner noted that these limitations were due to pain in 
his joints, not bronchial asthma.  Also noted in the 
history were shortness of breath and chest heaviness.  
Physical examination reflected that the veteran had equal 
chest expansion.  A chest x-ray was interpreted to reveal 
unremarkable pulmonary vessels, faint fibronodular 
infiltrate in the right upper lobe, and slightly 
hyperlucent upper lung fields.  The diagnoses were 
negative for bronchial asthma.  The Board would note 
however, that the purpose of the examination was not to 
specifically diagnose or rule out bronchial asthma for 
compensation purposes.

In March 2001, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the RO was 
instructed to schedule the veteran for an examination to 
determine the nature, extent and etiology of any bronchial 
asthma disorder present.  The Board also instructed the RO 
to ask the examiner to review the veteran's claims file, 
and then offer opinions as to: (1) whether the veteran had 
bronchial asthma on entering service; (2) whether he 
currently suffered from bronchial asthma, and, if so, to 
opine as to the degree of medical probability that such 
disorder was incurred in or otherwise causally related to 
service; and, (3) if the veteran was determined to have 
been suffering from asthma at service entry, the medical 
probability that this preservice disorder underwent an 
increase in disability beyond the natural progress of the 
disease.

Following several attempts to schedule the veteran for a 
VA examination, which were unsuccessful due to the 
veteran's inability to travel, the veteran was finally 
examined in September 2002 at a VA outpatient clinic.  At 
that time, the veteran reported that he had been diagnosed 
with bronchial asthma at age 12, while in the seventh 
grade.  He indicated that his attacks were usually 
preceded by a cough and cold, and lasted for up to seven 
days.  The veteran indicated that he went into the 
military in 1941, at which time his attacks became both 
more frequent and more severe.  Following an examination, 
the examiner rendered a diagnosis of a history, physical 
examination, and diagnostic examination compatible with 
bronchial asthma.  The examiner then opined that the 
veteran had bronchial asthma on entering service, and that 
he currently had bronchial asthma.  She also indicated 
that "changes in temperature are factors that can trigger 
asthmatic attacks such as when he related exposure in the 
rain/sun during the war."  She then opined that "During 
service, there were narrated episodes of exacerbations of 
asthma.  If the disability parameter would be frequency of 
exacerbations, then there is an increase in disability 
while in the military service.  There was no previous PFT 
[pulmonary function test] to document such increase in 
disability."

Analysis

Following a review of this evidence, the Board finds that, 
while the lay statements submitted by the veteran and 
others which indicate that he suffered from attacks of 
asthma in service are credible, the evidence as a whole 
does not show that the veteran's preexisting bronchial 
asthma underwent a permanent increase in severity during 
service, as is generally required for a finding of 
aggravation.  The veteran has contended that while he 
suffered from asthma since childhood, his attacks became 
more frequent and severe in service, particularly when 
exposed to the elements.  However, as noted above, a 
temporary worsening of symptoms of a disability subject to 
exacerbation when exposed to temporary, external 
conditions does not constitute an increase in the severity 
of the underlying disability.  

However, the Board observes that under the provisions of 
38 C.F.R. § 3.306(b)(2), "The development of symptomatic 
manifestations of a preexisting disease or injury during 
or proximately following action with the enemy or 
following a status as a prisoner of war will establish 
aggravation of a disability," even in the absence of 
actual evidence of aggravation in service.  The Board 
finds that the veteran's reports of attacks of asthma 
during his participation in the Bataan Death March are 
credible, particularly in consideration of "the places, 
types, and circumstances of service," as contemplated by 
38 C.F.R. § 3.306(b)(2).  As reported by the veteran, the 
prisoners were forced to march for days on end fully 
exposed to the elements, a situation which would clearly 
be consistent with the precipitation of asthma attacks. 
This is particularly the case in light of the medical 
findings of record that the veteran's asthma disorder has 
been marked by "acute exacerbations every now and then 
which was aggravated by inclement weather," as documented 
by the veteran's long-time treating physician, Dr. Perez.  
Since 38 C.F.R. § 3.306(b)(2) requires only the 
"development of symptomatic manifestations" of a 
preexisting disease or injury following status as a POW, 
and such symptomatic manifestations are evident in this 
case, aggravation of the veteran's preexisting bronchial 
asthma during service is conceded.

Therefore, having found that the veteran's preexisting 
bronchial asthma was aggravated during his military 
service, the Board determines that service connection for 
bronchial asthma is warranted in this case.


ORDER

Service connection for bronchial asthma is granted.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

